SUMMARY ORDER
Defendant-Appellant Douglas Rega (“Rega”) appeals, pro se, the orders of the district court (Koeltl, J.), issued on November 26, 2003, and August 9, 2004, denying Rega’s motion for a corrected or reduced sentence pursuant to former Rule 35 of the Federal Rules of Criminal Procedure. We affirm for substantially the reasons given by the district court in its thoughtful orders. Its conclusions were well within the court’s ample discretion.
We have considered all of Rega’s arguments and find them to be without merit. The decision of the district court is therefore AFFIRMED.